DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 1 and 7 are objected to because of the following informalities:  
A.	Limitations as recited in claim 1, line 8 include “… a plurality of connection portions …”. 
Should the above claim language be clarified to include “a plurality of adhesively bonded connection portions …”?
B.	Limitations “… connection portion …” as recited in claim 7, line 3, should read “	“… connection portions …”.
		Appropriate correction is suggested.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
A.	Claim 1 recites the limitation "…located on a side opposite to the board side …" in line 5. 
There is insufficient antecedent basis for this limitation in the claim.
Should the above claim language include “.. located on the one surface facing away from the board…”? 	
B.	Limitations as recited in claim 4, line 2 include “…relatively movable sliding surfaces”. 
		However, it is unclear from the claim language above, what is considered as being relatively movable?  Furthermore, it is unclear, under which conditions of load, vibrations, thermal shock, etc., the movability of the sliding surfaces is determined? 

Allowable Subject Matter
3.	 Claims 1-7 might be allowable if rewritten to overcome 35 U.S.C. 112(b) or 35 U.S.C. 112 rejections and claim objections set forth above. 
Reasons for Allowance
4.	Examiner's statement of reasons for allowance would be incorporated in the next office action in light of the claim amendments overcoming 35 U.S.C. 112(b) or 35 U.S.C. 112 rejections and claim objections set forth above. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/